Order reversed on the law, with costs, and verdict reinstated, with costs, on the ground that the learned trial justice erred in holding that plaintiffs were required by law to be south of the center of the road. (Highway Law, § 286, subd. 9, as amd. by Laws of 1922.) * That rule applies ordinarily only where one vehicle meets another. (29 C. J. 651, and eases cited.) And, in any event, the question of causal connection between the alleged negligent act of plaintiffs and their own injury was properly for the jury. All concur; Hubbs, P. J., not sitting.

 Verdict was for $800. See Highway Law, § 286, subd. 9, added as subd. 3 by Laws of 1910, chap. 374, and renumbered by Laws of 1918, chap. 540, as re-enacted by Laws of 1921, chap. 580. See, also, General Highway Traffic Law, § 12. subd. 4; Rochester Traffic Ordinance of 1922, § 9, subd. 1.— [Rep.